NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC.,
Plaintiff-Cross Appellant, '
V.
SANDOZ INC., ALCON RESEARCH, INC., ALCON
RESEARCH, LTD., ALCON, INC., AND FALCON
PHARMACEUTICALS, LTD.,
Defenclants-Appellants, . _
AN1) _
APOTEX, INC. AND APOTEX, CORP.,
Defendants-Appellants,
AND
WATSON LABORATORIES, INC.,
Defen,dan,t-Appellant,
2011-1619, -1620, -1635, -1639, 2012-1005, -1013
Appeals from the United States District C0urt for the
Eastern District of Texas in consolidated case no. 09-CV-
0O97, Judge T. John Ward.
ON MOTION

ALLERGAN V. SANDOZ
ORDER
Allergan, Inc. moves for an extension of time until
March 2, 2012, to file its opening brief
Up0n consideration thereof
IT ls ORDERE:o THAT:
The motion is granted
JAN 3 0 2012
CC.
S
Date
Deanne E. Maynard, Esq.
Jonathan E. Singer, Esq.
R0bert; B. Breisblatt, Esq
Gary Edward Hood, Esq.
2
FoR THE CoUR'r
/s/ J an Horba1y
J an Horba1y _
C1erk
FlLED
U.S. COUFIT 0F APPEALS FDH
THE FEDERAL C|RCUiT
JAN 30 2012
JAN HURBALV
CLER|(